FILED
                               NOT FOR PUBLICATION                          DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 OFELIA FLORES VELASCO;                            No. 06-74217
 MAGDALENA FLORES VELASCO,
                                                   Agency Nos. A079-525-152
               Petitioners,                                    A079-525-153

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Ofelia and Magdalena Flores Velasco, sisters and natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order summarily affirming an immigration judge’s decision denying their motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777, 782

(9th Cir. 2003), and we deny in part and dismiss in part the petition for review.

       The agency did not abuse its discretion in denying petitioners’ motion to

reopen for failure to establish prima facie eligibility for cancellation of removal

where neither petitioner had a qualifying relative. See 8 U.S.C. § 1229b(b)(1)(D);

Ordonez, 345 F.3d at 785 (to establish a prima facie case, the evidence must reveal

a reasonable likelihood that the statutory requirements for relief have been

satisfied).

       To the extent that petitioners challenge the BIA’s September 16, 2005,

November 29, 2005, or February 2, 2006, orders, we lack jurisdiction to review

them because this petition for review is not timely as to those orders. See 8 U.S.C.

§ 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       Petitioners’ remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                               2                                    06-74217